DISMISSED; Opinion Filed October 25, 2016




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00989-CV

                     KEEFE, BRUYETTE & WOODS, INC., Appellant
                                      V.
                    GREENHILL COGENT HOLDINGS, L.P., Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-04509

                             MEMORANDUM OPINION
                         Before Justices Francis, Stoddart, and Schenck
                                  Opinion by Justice Francis

       Appellant and appellee have filed an agreed motion to dismiss this appeal. See TEX. R.

APP. P. 42.1(a)(2). We grant the motion and dismiss the appeal. See id. Per the parties’

agreement, each party shall bear its own costs.




                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE


160989F.U05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

KEEFE, BRUYETTE & WOODS, INC.,                     On Appeal from the 95th Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-15-04509.
No. 05-16-00989-CV        V.                       Opinion delivered by Justice Francis.
                                                   Justices Stoddart and Schenck participating.
GREENHILL COGENT HOLDINGS, L.P.,
Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered October 25, 2016.




                                             –2–